Citation Nr: 1022683	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  02-12 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, entitlement to same.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith
INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970, to include service in the Republic of Vietnam 
from August to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In April 2008, the Board remanded the claim for due process 
development, to include proper VCAA notification 
correspondence regarding new and material claims.  The claim 
has been returned to the Board for further appellate 
consideration.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, on the 
merits, is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for PTSD was previously denied in a January 1987 rating 
decision and was confirmed by the RO in September 1995.  The 
Veteran was notified but did not appeal, and the 1995 
decision represents the last final action on the merits of 
the service connection claim.  

2.  Evidence received since the September 1995 rating 
decision includes evidence that is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied the 
Veteran's claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's previously-denied claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
Claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a Claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

New and Material Evidence

The Veteran's claim of entitlement to service connection for 
PTSD was previously denied in a September 1995 rating 
decision.  The RO declined to reopen the claim in a May 2002 
rating decision.  Although the RO determined that new and 
material evidence had not been received to reopen the 
previously denied claim, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In the September 1995 rating decision the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the 
September 1995 became final because the Veteran did not file 
a timely appeal.

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claim in September 2001.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment and 
personnel records and report of VA examiner (J.E.B., M.D.) 
dated in August 1986.  Also of record were private and VA 
treatment records dated through 1995 which showed psychiatric 
diagnoses of schizophrenia since shortly after service 
(apparently around 1976) and an initial diagnosis of PTSD in 
the mid 1980s.  The RO found that there was no evidence of an 
inservice stressor, and the claim was denied.

The Veteran applied to reopen his claim of entitlement to 
service connection for PTSD in September 2001.  The Board 
finds that the evidence received since the last final 
decision in September 1995 is not cumulative of other 
evidence of record, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating his claim.

Newly received evidence includes post-service private and VA 
treatment records dated from 1975 to the present day which 
show that the Veteran continues to be diagnosed with 
schizophrenia and PTSD (that the Veteran relates to combat 
experiences during service).  That evidence, while new, it 
not material as it only continues to show previously 
documented psychiatric diagnoses.  

However, the newly received evidence includes the Veteran's 
descriptions of his alleged inservice stressors (see VA 
August 2005 exam report which includes report of inservice 
retrieval of dead bodies and exposure to enemy fire), as well 
as a statement submitted by the Veteran's sister as to his 
condition upon separation from service.  At the time of the 
1995 denial, there was no evidence as to any alleged 
inservice stressors.  That evidence, the Veteran's 
descriptions of his alleged inservice stressors, is both new 
and material, as it demonstrates the potential occurrence of 
alleged inservice stressors which were not of record at the 
time of the previous final denial.

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303 (2009).  New evidence is sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the previously-denied claim of 
entitlement to service connection for PTSD is reopened 
because the Board finds that the new evidence is material.

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009). As discussed above, 
to the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the Appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to reopening the claim.


ORDER

The Veteran's previously-denied claim of entitlement to 
service connection for PTSD is reopened.  To that extent 
only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred. If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed inservice stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed inservice stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of inservice stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged inservice stressors must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2009); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The Veteran contends that he has PTSD related to alleged 
stressors that occurred during service in the Republic of 
Vietnam, warranting entitlement to service connection for 
PTSD.  38 C.F.R. § 3.304(f) (2009).  The Veteran's service 
personnel records (SPRs) indicate that he served in the 
Republic of Vietnam from September 22, 1970, to November 30, 
1970, and was discharged in December 1970.  His DD FORM 214 
reflects that his military occupational specialty was as a 
repairman.  His SPRS reflect that when he served in Vietnam, 
he was with the 625th S & S Co.  The Veteran's SPRs show no 
awards or decorations for combat service.  Additionally, the 
Veteran's service treatment records (STRs) are negative for a 
psychiatric disorder.

Post-service VA treatment records show that the Veteran has 
received psychiatric treatment since the mid 1970s for 
schizophrenia and for PTSD since the mid 1980s.  In view of a 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) consideration must be undertaken as 
to all acquired psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus consideration of all 
acquired psychiatric pathology must be undertaken on remand.

One of the bases upon which the Veteran's claim of 
entitlement to service connection for PTSD was previously 
denied was that his alleged inservice stressors were not 
verified.  The Veteran, in statements of record, primarily to 
include when examined by VA in August 2005, described his 
alleged inservice stressors as the following: being on 
patrols and being under fire, having many of his fellow 
soldiers killed, firing at the enemy, and seeing someone hit 
by enemy fire, as well as feeling in danger.  He also 
reported that he was involved in transportation and convoy 
duties, and that he was detailed to retrieve corpses 
following attacks.  He always felt in danger because of his 
unit's proximity to the demilitarized zone (DMZ).  

These are inservice stressors that may be capable of 
verification, and an attempt at verification may be made on 
this basis.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(mortar/rocket attack may in some cases be a satisfactory 
stressor for PTSD).

As the Veteran did not engage in combat, the alleged 
inservice stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Because no attempt to verify inservice stressors through the 
United States Army & Joint Services Records Research Center 
(JSRRC) has yet been made, the RO should attempt to verify 
the listed inservice stressors through JSRRC.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran another opportunity 
to supplement the record with any 
additional details concerning his alleged 
inservice stressors, to include: sustaining 
enemy fire by mortar attacks on the base to 
which he was sent for fire support in 1970; 
sustaining enemy fire by mortar attacks at 
a support base; being assigned to an area 
in Cambodia; and being "under application" 
to adopt a young Vietnamese girl.  
Particularly, the Veteran should attempt to 
provide: his unit at the time; the location 
of said occurrences (base names); the names 
of individuals injured or killed; "buddy 
statements" containing verifiable 
information, to include time periods (i.e., 
month and year), regarding the events 
claimed as "stressors" during his military 
service; and any other information which 
could be used to substantiate the PTSD 
claim.  Any and all responses received from 
the Veteran should be properly documented 
in his claims file.

2.  The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, because 
without such details an adequate search for 
verifying information cannot be conducted.

3. If sufficient evidence is received, 
forward the Veteran's statements of his 
alleged inservice PTSD stressors, as well 
as copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services Records 
Research Center (JSRRC). Request that JSRRC 
attempt to verify the alleged in- service 
stressors.  Specific requests should be 
made for incoming enemy fire by mortar 
attacks, upon the bases, and during the 
time periods, specified by the Veteran.  
Request that JSRRC provide the unit history 
for the Veteran's unit.  If more detailed 
information is needed for such research, 
the Veteran should be given the opportunity 
to provide it.  Any and all responses 
received from JSRRC should be properly 
documented in the Veteran's claims file.

4.  Thereafter, schedule the Veteran for a 
VA psychiatric examination for the purpose 
of ascertaining whether PTSD or any other 
psychiatric disorder found present is 
related to potentially service.

a) Prior to the examination, specify for 
the examiner the inservice stressor or 
stressors that it is determined is/are 
established by the record, and the examiner 
must be instructed that only that/those 
event(s) may be considered for the purpose 
of determining whether the Veteran was 
exposed to one or more stressors in 
service.  

b) The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology present.  
Any further indicated special studies, 
including psychological studies, should be 
accomplished.  

c) If a diagnosis of PTSD is appropriate, 
the examiner should specify: (1) whether 
each alleged in- service stressor found to 
be established by the evidence of record 
was sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found to 
be established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  

d) If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at least 
as likely as not (50 percent possibility or 
more) that any currently demonstrated 
psychiatric disorder, other than PTSD, is 
related to the Veteran's military service.

The file must be properly documented 
regarding any notifications to the Veteran 
as to the scheduled examination.

5.  Then, readjudicate the Veteran's claim 
of entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, considering any additional evidence 
added to the record.  If the action remains 
adverse to the Veteran, provide the 
Veteran, and his representative, with a 
supplemental statement of the case and 
allow the Veteran an appropriate 
opportunity to respond thereto. Thereafter, 
return the case to the Board.

The Board intimates no opinion as to the outcome of this 
case. The Appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B (West 2002 & Supp. 2009), 7112 (West 2002 & Supp. 
2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


